           Case 3:21-cv-00029-DPM Document 3 Filed 02/02/21 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        NORTHERN DIVISION
GARY LEON WEBSTER                                                PLAINTIFF
ADC #114018
v.                           No. 3:21-cv-29-DPM
GARY NUPP, Managing Supervisor,
Rescue Mission                                                DEFENDANT

                                  ORDER
        1. Application to proceed in forma pauperzs, Doc. 1, denied.
Webster is a three-striker. Before filing this lawsuit, he had at least
three cases dismissed for failing to state a claim. E.g., Webster v. Does,
No. 3:19-cv-59-DPM; Webster v. Pigg, No. 3:19-cv-60-DPM; Webster v.
Days Inn Motels, Inc., No. 3:19-cv-78-DPM. And nothing in Webster's
new complaint, Doc. 2, suggests he's currently in imminent danger of
serious physical injury.       28 U.S.C. § 1915(g).      His complaint will
therefore be dismissed without prejudice.
        2. If Webster wants to pursue this case, then he must pay the $402
filing and administrative fees and file a motion to reopen the case by
4 March 2021.        An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§    1915(a)(3).
  Case 3:21-cv-00029-DPM Document 3 Filed 02/02/21 Page 2 of 2



So Ordered.




                            D.P. Marshall Jr.
                            United States District Judge




                              -2-
